 

Exhibit 10.3

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR LAKE BOONE JV Member, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR Lake boone jv Member, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH LAWS. THE UNITS HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION, OR ANY OTHER REGULATORY AUTHORITY. ACCORDINGLY, THESE SECURITIES MAY
NOT BE RESOLD OR OTHERWISE TRANSFERRED OR CONVEYED IN THE ABSENCE OF
REGISTRATION OF THE SAME PURSUANT TO THE APPLICABLE SECURITIES LAWS UNLESS AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FIRST OBTAINED THAT SUCH
REGISTRATION IS NOT THEN NECESSARY. ANY TRANSFER CONTRARY HERETO SHALL BE VOID.

 

THIS LIMITED LIABILITY COMPANY AGREEMENT OF BR LAKE BOONE JV Member, LLC (herein
referred to as the “Agreement”), is made and entered into as of July 15, 2015
(the “Effective Date”), by and among BRG Lake Boone NC, LLC, a Delaware limited
liability company, as the Class A Member (“BRG”), and Bluerock Special
Opportunity + Income Fund II, LLC, a Delaware limited liability company (“SOIF
II”), as the Class B Member (BRG and SOIF II, together with any additional
members hereinafter admitted, are referred to as the “Members”).

 

RECITALS

 

A.           The Company was formed as a Delaware limited liability company in
accordance with the Delaware Limited Liability Company Act, as amended from time
to time (the “Act”) on July 15, 2015.

 

B.           The Company was formed to hold a membership interest in the Company
Subsidiary (as defined below) (the “Subsidiary Interest”).

 

C.           The Company Subsidiary currently holds (or will as of closing of
the acquisition hold) all of the membership interests in BR-TBR Lake Boone NC
Owner, LLC, a Delaware limited liability company (the “Property Owner”) which
will in turn own the fee interest in the Property (as defined below).

 

D.           The Members desire to set forth their agreement and understanding
with respect to the operation of the Company as a Delaware limited liability
company from and after the date hereof.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned Members hereby
covenant and agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

1.1           “Accountant” shall mean the certified public accounting firm that,
from time to time, represents the Company.

 

1.2            “Act” shall have the meaning set forth in the preamble to this
Agreement.

 

1.3           “Additional Capital Contributions” shall have the meaning set
forth in Section 5.3 hereof.

 

1.4           “Adjustment Period” shall mean a period of time as follows: The
first Adjustment Period shall commence on the date hereof and each succeeding
Adjustment Period shall commence on the date immediately following the last day
of the immediately preceding Adjustment Period; each Adjustment Period shall end
on the earliest to occur after the commencement of such Adjustment Period of (i)
the last day of each Fiscal Year as now exists or as may, from time to time, be
selected by the Manager, (ii) a Capital Date, (iii) the day immediately
preceding the date of the “liquidation” of a Member’s Membership Interest in the
Company (within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations), (iv) the day immediately preceding the date of an increase in the
Membership Interest of a Member, or (v) the date on which the Company is
terminated under Article 3 or Section 12.1 of this Agreement.

 

1.5           “Affiliate” shall mean (i) any Entity more than five percent (5%)
of the issued and outstanding stock of which, or more than five percent (5%)
interest in which, is owned, directly or indirectly, by any Member or (ii) any
Entity that now or hereafter owns, directly or indirectly, more than a ten
percent (10%) interest in the Company or in any Member or (iii) any Entity who
is an agent, trustee, officer, director, employee, member or shareholder or
member of the family (or any member of the family of any agent, trustee,
officer, director, employee, partner, member or shareholder) of the Company or
of any Member or (iv) any Entity that, directly or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company or any Member. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an Entity, whether through the ownership of voting securities, by
contract or otherwise. The term “family” shall be deemed to include spouses,
children, parents, brothers and sisters, and the spouse, children, parents,
brothers and sisters of such spouse’s children, parents, brothers and sisters.

 

2 

 

 

1.6           “Agreement” shall mean this Limited Liability Company Agreement of
BR Lake Boone JV Member, LLC, as it now exists and as it may from time to time
hereafter be amended, restated or supplemented or otherwise modified from time
to time.

 

1.7           “Annual Financial Statements” shall have the same meaning as set
forth in Section 13.3 hereof.

 

1.8           “Bankruptcy” shall mean, with respect to any Person, if such
Person (i) makes an assignment for the benefit of creditors, (ii) files a
voluntary petition in bankruptcy, (iii) is adjudged bankrupt or insolvent, or
has entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) (A) if one hundred
twenty (120) days after the commencement of any proceeding against the Person
seeking reorganization, arrangement, composition, readjustment, liquidation or
similar relief under any statute, law or regulation, the proceeding has not been
dismissed, or (B) if within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety (90) days after the expiration of any
such stay, the appointment is not vacated.

 

1.9           “Basic Documents” shall mean the (a) documents to be executed by
the Property Owner in favor of the Lender as of the closing of the Loan, and all
documents and certificates contemplated thereby or delivered in connection
therewith; and (b) all similar documentation required by and delivered to any
successor Lender and/or Mortgagee.

 

1.10         “Benefit Plan Investor” shall mean (i) any “employee benefit plan”
as defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), regardless of whether it is subject to ERISA, (ii) any plan as
defined in Section 4975 of the IRC, and (iii) any entity deemed for any purpose
of ERISA or Section 4975 of the IRC to hold assets of any such employee benefit
plan or plan due to investments made in such entity by such employee benefit
plans and plans.

 

1.11         “BGF” shall mean Bluerock Growth Fund, LLC, a Delaware limited
liability company.

 

1.12         “BGF II” shall mean Bluerock Growth Fund II, LLC, a Delaware
limited liability company.

 

1.13         “BRG” shall have the meaning set forth in the introductory
paragraph hereof.

 

1.14         “Budgeted Development Capital Calls” shall have the meaning as set
forth in Section 5.3(a) hereof.

 

3 

 

 

1.15         “Capital Accounts” shall mean the capital accounts established by
the Company for each Member pursuant to Section 5.5 hereof. Capital Accounts
shall be determined and maintained throughout the full term of the Company for
each Member in accordance with the rules of this definition. The balance of each
Member’s Capital Account, as of any particular date, shall be an amount equal to
the sum of the following:

 

(a)          The cumulative amount of cash and the value of all other property
that has been contributed to the capital of the Company by such Member as a
Capital Contribution; plus

 

(b)          The cumulative amount of the Company’s Net Profit and Gain that has
been allocated to such Member hereunder; minus

 

(c)          The cumulative amount of the Company’s Net Loss and Loss that has
been allocated to such Member hereunder; and minus

 

(d)          The cumulative amount of cash and the agreed upon value of all
other property that has been distributed by the Company to such Member (other
than in repayment of any loans).

 

A Member’s Capital Account shall also be increased or decreased to reflect any
items described in Section 1.704-1(b)(2)(iv) of the Treasury Regulations that
are required to be reflected in such Member’s Capital Account and that are not
otherwise taken into account in computing such Capital Account under this
definition.

 

1.16         “Capital Contributions” shall mean all amounts paid by a Member for
its Membership Interests and any Additional Capital Contributions or Class A
Priority Capital Contributions made by a Member.

 

1.17         “Capital Date” shall mean the date on which any Gain or Loss is
recognized by the Company.

 

1.18         “Capital Transaction” shall mean any (i) direct or indirect sale or
other disposition of the Property or substantially all of the assets of the
Company (including the Subsidiary Interest, the membership interests held by
Company Subsidiary in Property Owner, or the Property) outside the ordinary and
customary course of business, (ii) payment, on account of a casualty, for the
Property or substantially all of the assets of the Company, Company Subsidiary
or Property Owner to the extent such assets are not replaced or repaired, (iii)
refinancing of any indebtedness incurred by the Company, the Company Subsidiary
or Property Owner, including the Obligations, and (iv) similar items or
transactions relating to the Property, the Subsidiary Interest, the membership
interests held by Company Subsidiary in Property Owner, or substantially all of
the assets of the Company, the Company Subsidiary or Property Owner, the
proceeds of which under generally accepted accounting principles are deemed
attributable to capital.

 

1.19         “Cash Flow From Operations” shall mean, for a given period, the
amount of cash received by the Company from the Company Subsidiary and/or
Property Owner other than on account of a Capital Transaction, minus
administrative expenses of the Company, all determined in accordance with cash
basis accounting principles, consistently applied.

 

4 

 

 

1.20         “Certificate of Formation” shall mean the Certificate of Formation
of the Company filed with the Secretary of State of the State of Delaware on
July 15, 2015, as amended or amended and restated from time to time.

 

1.21         “Class A Capital Commitment” shall mean the amount of the Capital
Contribution committed to be made by the Class A Member (including the projected
amount of the Class A Preferred Reserve that will be required of the Company),
exclusive of any Class A Priority Capital Contribution, as set forth on Schedule
I to this Agreement. The Class A Capital Commitment represents the total amount
of projected capital, together with the Class B Members’ initial Capital
Contributions, that will be required of the Company by the Company Subsidiary
and/or Property Owner to develop and lease-up the Project, as estimated under
the Project Budget.

 

1.22         “Class A Capital Contributions” shall mean the amount of the
Capital Contribution made by a Class A Member (including any Class A Preferred
Reserve), but exclusive of any Class A Priority Capital Contribution.

 

1.23         “Class A Mandatory Redemption Date” shall mean that date which is
the earlier of six (6) months following the maturity date of the Loan (including
the exercise of any extensions, but not any refinancings thereof), or any
earlier acceleration or due date thereof.

 

1.24         “Class A Member” shall mean BRG and, with respect to those Units
transferred from a Class A Member, any Person who has been admitted as a
Substitute Member as to the Class A Membership Interest transferred. An assignee
of a Membership Interest who receives Units from a Class A Member shall not be
considered a Class A Member.

 

1.25         “Class A Membership Interest” shall mean, with respect to any Class
A Member, the membership interest allocated to such Class A Member, which
membership interest will be determined by using a fraction in which the number
of Units owned by such Class A Member is the numerator and the aggregate number
of Units that are then owned by all Class A Members is the denominator. The
foregoing determination is also referred to as “Pro Rata as to the Class A
Membership Interest”.

 

1.26         “Class A Preferred Reserve” shall have the meaning set forth in
Section 5.2 hereof.

 

1.27         “Class A Priority Capital Contribution” shall have the meaning set
forth in Section 5.3(b) hereof.

 

1.28         “Class A Sinking Fund” shall have the meaning set forth in Section
6.6(a) hereof.

 

1.29         “Class A Units” shall mean the Units held by the Class A Members.

 

1.30         “Class A Unit Redemption Amount” shall mean, as of the date of
redemption of the Class A Units pursuant to Section 10.5 hereof, the sum of (i)
the aggregate Net Capital Contributions of the Class A Members plus (ii) the
accrued but unpaid Current Class A Return and the accrued but unpaid Priority
Class A Return of the Class A Members.

 

5 

 

 

1.31         “Class B Capital Commitment” shall mean the amount of the Capital
Contribution committed to be made by the Class B Member (including the projected
amount of the Class A Preferred Reserve that will be required of the Company),
as set forth on Schedule I to this Agreement. The Class B Capital Commitment
represents the total amount of projected capital, together with the Class A
Member’s Class A Capital Commitment, that will be required of the Company by the
Company Subsidiary and/or Property Owner to develop and lease-up the Project, as
estimated under the Project Budget.

 

1.32         “Class B Capital Contributions” shall mean the amount of the
Capital Contribution made by a Class B Member (including any Class A Preferred
Reserve).

 

1.33         “Class B Member” shall mean SOIF II, and, with respect to those
Units transferred from a Class B Member, any Person who has been admitted as a
Substitute Member as to the Class B Membership Interest transferred. An assignee
of a Membership Interest who receives Units from a Class B Member shall not be
considered a Class B Member.

 

1.34         “Class B Membership Interest” shall mean with respect to any Class
B Member the membership interest allocated to such Class B Member, which
membership interest will be determined by using a fraction in which the number
of Units owned by such Class B Member is the numerator and the aggregate number
of Units that are then owned by all Class B Members is the denominator. The
foregoing determination is also referred to as “Pro Rata as to the Class B
Membership Interest”.

 

1.35         “Class B Units” shall mean the Units held by the Class B Members.

 

1.36         “Company” shall mean BR Lake Boone JV Member, LLC, a Delaware
limited liability company, as it may from time to time be constituted.

 

1.37         “Company Subsidiary” shall mean BR-TBR Lake Boone NC Venture, LLC,
a Delaware limited liability company, as it may from time to time be
constituted.

 

1.38         “Company Subsidiary LLC Agreement” shall mean the Limited Liability
Company Agreement of Company Subsidiary effective as of July 15, 2015, as may be
amended or restated from time to time.

 

1.39         “Conversion Date” shall have the meaning set forth in Section
10.4(b) hereof.

 

1.40         “Conversion Notice” shall have the meaning set forth in Section
10.4(a) hereof.

 

1.41         “Conversion Period” shall mean the six (6) month period of time
that commences on the Conversion Trigger Date.

 

1.42         “Conversion Right” shall mean the Class A Member’s right to convert
its Class A Units to Class B Units, as provided in Section 10.4 hereof.

 

1.43          “Conversion Trigger Date” shall mean the date on which seventy
percent (70%) of the Project’s apartments have been leased.

 

6 

 

 

1.44         “Conversion Units” shall have the meaning set forth in Section
10.4(b) hereof.

 

1.45          “Covered Person” shall have the meaning set forth in Section
17.4(a) hereof.

 

1.46         “Current Class A Return” shall mean an amount equal to the product
of fifteen percent (15.0%) per annum, determined on the basis of 365 or 366
days, as the case may be, for the actual number of days in the period for which
the Current Class A Return is being determined, times the sum of the Net Class A
Capital Contributions, commencing on the date the initial Class A Capital
Contribution is made.

 

1.47          “Default Event” shall have the meaning as set forth in Section
8.6(c) hereof.

 

1.48          “Entity” shall mean any Person or other business entity, other
than an individual.

 

1.49         “Federal Court” shall have the meaning set forth in Section 17.16
hereof.

 

1.50          “Fiscal Year” shall mean the fiscal year of the Company as set
forth in Section 13.2 hereof.

 

1.51          “Gain” shall mean the gain recognized by the Company for federal
income tax purposes in any Adjustment Period by reason of a Capital Transaction.

 

1.52         “IRC” shall mean the Internal Revenue Code of 1986, Title 26 of the
United States Code, as the same may now or hereafter be amended.

 

1.53         “Lender” shall mean the holder of the Loan, and its successors
and/or assigns.

 

1.54         “Liquidating Trustee” shall have the meaning as set forth in
Section 12.4 hereof.

 

1.55         “Loan” shall mean that certain construction loan to be hereafter
borrowed by the Property Owner, as the same will be more specifically described
in the Basic Documents, including any successor in interest to the Loan.

 

1.56         “Loss” shall mean the loss recognized by the Company for federal
income tax purposes in any Adjustment Period by reason of a Capital Transaction.

 

1.57         “Majority” shall mean a collection of Members owning, in the
aggregate, more than 50% of the Membership Interests of all Members and, in the
context of voting, means a collection of Members who approve, consent to, or
vote in favor of a matter before the Members and who own, in the aggregate, more
than 50% of the Membership Interests of all Members entitled to vote thereon.
When used in the context of a class of Membership Interests, “Majority” shall
mean a collection of those class Members owning, in the aggregate, more than 50%
of the Membership Interests of all Members of that class, and, in the context of
voting, means a collection of class Members who approve, consent to, or vote in
favor of a matter before the class Members and who own, in the aggregate, more
than 50% of the class Membership Interests of all class Members entitled to vote
thereon.

 

7 

 

 

1.58         “Management Committee” shall mean the management committee of the
Company Subsidiary as more fully described in the Company Subsidiary LLC
Agreement.

 

1.59         “Manager” or “Managers” shall mean the Person or Persons selected
to be the manager or managers of the Company from time to time by either a
Majority of the Class B Members or pursuant to Section 7.4 herein. The initial
Manager is SOIF II. A Member simply by virtue of its status as a member in the
Company shall not be a Manager of the Company unless so selected by a Majority
of the Class B Members or pursuant to Section 7.4 herein. A Manager does not
have to be a Member. The term “Manager” as used herein shall specifically mean
all of the then incumbent Managers of the Company where the context requires.

 

1.60         “Material Action” means to file any insolvency, or reorganization
case or proceeding, to institute proceedings to have the Company be adjudicated
bankrupt or insolvent, to institute proceedings under any applicable insolvency
law, to seek any relief under any law relating to relief from debts or the
protection of debtors, or consent to the institution of bankruptcy or insolvency
proceedings against the Company or file a petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or a substantial part of its property, or make any
assignment for the benefit of creditors of the Company, or admit in writing the
Company’s inability to pay its debts generally as they become due, or take
action in furtherance of any such action.

 

1.61         “Member” or “Members” shall mean the Persons listed above as
Members and any other Persons who shall subsequently be admitted as Substitute
Members, each in its capacity as a member of the Company, including both Class A
Members and Class B Members.

 

1.62         “Membership Interest” shall mean, with respect to any Member, the
membership interest allocated to such Member, which membership interest will be
determined by using a fraction in which the number of Units owned by a Member is
the numerator and the aggregate number of Units that are then outstanding is the
denominator.

 

1.63         “Minimum Gain” shall mean, as of any particular date, an amount
determined with respect to the Company on such date in accordance with Section
1.704-1(b)(4)(ii)(c) of the Treasury Regulations interpreting the IRC.

 

1.64         “Mortgage” shall mean any deed to secure debt, mortgage, deed of
trust, security agreement or other similar instrument at any time and from time
to time constituting a lien upon, security interest in or security title to any
of the assets of the Company, the Company Subsidiary or the Property Owner.

 

1.65         “Mortgagee” shall mean the holder of a Mortgage.

 

1.66         “Net Cash Proceeds” shall mean the proceeds received by the Company
from a Capital Transaction less (i) any amounts retained by a Mortgagee and (ii)
any costs incurred by the Company, the Company Subsidiary or the Property Owner
in connection with such Capital Transaction not paid to an Affiliate of a
Member.

 

8 

 

 

1.67         “Net Class A Capital Contributions” shall mean the Class A Capital
Contributions, less all distributions made to the Class A Members under Section
6.8(f) hereof.

 

1.68         “Net Class A Priority Capital Contributions” shall mean the Class A
Priority Capital Contributions, less all distributions made to the Class A
Members under Section 6.8(d) hereof.

 

1.69         “Net Capital Contributions” shall mean, with respect to any Member,
its aggregate Capital Contributions less any distributions delineated as return
of Capital Contributions.

 

1.70         “Net Profit” or “Net Loss” shall mean, for each Adjustment Period,
the Company’s taxable income or taxable loss for such Adjustment Period, as
determined under Section 703(a) of the IRC and Section 1.703-1 of the Treasury
Regulations interpreting the IRC (for this purpose, all items of income, gain,
loss or deduction are required to be stated separately pursuant to Section
703(a)(1) of the IRC and shall be included in taxable income or taxable loss),
with the following adjustments:

 

(a)          any tax-exempt income, as described in Section 705(a)(1)(B) of the
IRC, realized by the Company during such Adjustment Period shall be taken into
account in computing such Net Profit or Net Loss as if it were taxable income;

 

(b)          any expenditures of the Company described in Section 705(a)(2)(B)
of the IRC for such Adjustment Period, including any items treated under Section
1.704-1(b)(2)(iv)(i) of the Treasury Regulations interpreting the IRC as items
described in Section 705(a)(2)(B) of the IRC, shall be taken into account in
computing such Net Profit or Net Loss as if they were deductible items;

 

(c)          any items of income, deduction, gain or loss that are specially
allocated pursuant to Section 6.4, Section 6.5 and Section 6.9 herein shall not
be taken into account in computing Net Profit or Net Loss;

 

(d)          if the Company’s taxable income or taxable loss for such Adjustment
Period, as adjusted in the manner provided above, is a positive amount, such
amount shall be the Company’s Net Profit for such Adjustment Period, and if
negative, such amount shall be the Company’s Net Loss for such Adjustment
Period.

 

1.71         “Obligations” shall mean the indebtedness, liabilities and
obligations of the Company, Company Subsidiary or Property Owner under or in
connection with the Basic Documents or any related document in effect as of any
date of determination.

 

1.72         “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, unincorporated organization or other organization,
whether or not a legal entity, and any governmental authority.

 

1.73         “Priority Class A Return” shall have the meaning set forth in
Section 5.3(b).

 

9 

 

 

1.74         “Project” shall mean an approximately 245–unit Class A rental
apartment complex to be constructed on the Property and owned by Property Owner,
as more fully described in the Company Subsidiary LLC Agreement.

 

1.75         “Project Budget” shall mean the Total Project Budget for the
construction of the Project as those terms are used in the Company Subsidiary
LLC Agreement.

 

1.76         “Property” shall mean that certain real property located in
Raleigh, North Carolina and more fully described in the Company Subsidiary LLC
Agreement in which a fee interest is held by Property Owner and upon which the
Project is to be located.

 

1.77         “Property Owner” shall have the meaning set forth in the preamble
of this Agreement.

 

1.78         “Property Owner LLC Agreement” shall mean the Limited Liability
Company Agreement of the Property Owner.

 

1.79         “Receipt Date” shall have the meaning set forth in Section 10.4(a)
hereof.

 

1.80         “Representative” means a representative to the Management
Committee.

 

1.81         “Securities Act” shall have the meaning set forth in Article 16
hereof.

 

1.82         “SOIF II” shall have the meaning set forth in the introductory
paragraph above.

 

1.83         “SOIF III” shall mean Bluerock Special Opportunity+ Income Fund
III, LLC, a Delaware limited liability company.

 

1.84         “State Courts” shall have the meaning set forth in Section 17.16
hereof.

 

1.85         “Subsidiary Interest” shall have the meaning set forth in the
preamble to this Agreement.

 

1.86          “Substitute Member” shall mean a transferee of a Member’s
Membership Interest who has complied with the requirements under Article 10 of
this Agreement and is a member of the Company.

 

1.87         “Tax Rate” shall mean, for any Fiscal Year, the sum of (i) the
highest then marginal income tax rate for individual taxpayers as set forth in
the IRC and (ii) the highest then marginal income tax rate for individual
taxpayers in effect in the State of Delaware.

 

1.88         “Taxing Jurisdiction” means the federal, state, local, or foreign
government that collects tax, interest, or penalties, however designated, on any
Member’s share of the income or gain attributable to the Company.

 

1.89         “Treasury Regulations” shall mean the Income Tax Regulations
promulgated under the IRC, as such regulations may be amended from time to time
including corresponding provisions of succeeding regulations.

 

10 

 

 

1.90         “Unit” shall mean one or more of the units of limited liability
company interest, or fractional portions thereof, representing a Member’s
ownership rights in the Company, classified as Class A or Class B. Except as may
be specifically otherwise provided in this Agreement (e.g., Section 10.4), a
Member will be issued one (1) Unit for each dollar of Capital Contributions made
by such Member.

 

ARTICLE 2

NAME, OFFICE, REGISTERED AGENT, AND
MEMBER’S NAMES AND MAILING ADDRESSES

 

2.1           Name: The name of the limited liability company is:

 

“BR LAKE BOONE JV MEMBER, LLC”

 

2.2           Principal Business Office. The address of the principal business
office of the Company shall be located at 712 Fifth Avenue, 9th Floor, New York,
New York 10019, and shall also be at such other place or places as the Manager
may hereafter determine.

 

2.3           Registered Office. The address of the registered office of the
Company in the State of Delaware is c/o National Registered Agents, Inc., 160
Greentree Dr., Suite 101, Dover, Delaware 19904.

 

2.4           Registered Agent. The name and address of the registered agent of
the Company for service of process on the Company in the State of Delaware is
National Registered Agents, Inc., 160 Greentree Dr., Suite 101, Dover, Delaware
19904.

 

2.5           Members’ Names and Number of Units. The names and addresses of the
Members, number of Class A and Class B Units owned by each Member, Class A
Membership Interests, and Class B Membership Interests are set forth on Schedule
I to this Agreement.

 

ARTICLE 3

DURATION

 

The term of the Company shall commence on the date of the filing of a
Certificate of Formation with the Office of the Secretary of State of the State
of Delaware, and its duration shall be perpetual. The existence of the Company
as a separate legal entity shall continue until cancellation of the Certificate
of Formation.

 

ARTICLE 4

PURPOSE

 

The Company is organized for the purpose of: (i) acquiring, owning, holding,
financing, hypothecating, pledging and disposing of the Subsidiary Interest; and
(ii) engaging in any lawful business, purpose or activity that may be undertaken
by a limited liability company organized under and governed by the Act. The
Company shall possess and may exercise all of the powers and privileges granted
by the Act, by any other law or by this Agreement, together with any powers
incidental thereto, including such powers and privileges as are necessary or
convenient to the conduct, promotion or attainment of the business, purposes or
activities of the Company.

 

11 

 

 

ARTICLE 5

CAPITAL CONTRIBUTIONS, MEMBERSHIP INTERESTS, ETC.

 

5.1           Admission of Member. The Members are admitted to the Company as
the sole equity members of the Company upon their respective execution and
delivery of a counterpart signature page to this Agreement.

 

5.2           Capital Contribution of the Members; Payment. The Members have
made their respective initial Capital Contributions to the Company as set forth
on Schedule I to this Agreement, and shall contribute such additional amounts of
capital as provided in this Agreement. The Members agree that the Class A
Member’s Class A Capital Commitment, and the Class B Member’s Class B Capital
Commitment, include their proportionate share of an interest reserve calculated
at a fifteen percent (15%) annual interest rate on the funded portion of the
Class A Member’s Class A Capital Commitment, which interest reserve shall be
segregated by the Company from all other Capital Contributions made by the
Members pursuant to their respective Class A Capital Commitment and Class B
Capital Commitment, and from all other funds held by the Company, and shall be
solely used to establish a specific reserve to the benefit of the Class A Member
(the “Class A Preferred Reserve”). Except as otherwise provided in Section 6.7
and Section 10.4(b), the funds on deposit in the Class A Preferred Reserve shall
be earmarked and used specifically for the monthly draw and payment of a portion
of the Current Class A Return equivalent to a 15% annualized return on all Class
A Capital Contributions, and the Manager shall not have the authority to use the
funds in the Class A Preferred Reserve for any other purpose without the prior
written approval of the Class A Member (or if there is more than one Class A
Member, Members owning a Majority of the Class A Membership Interests). Until
such time as the Class A Units are redeemed or converted to Class B Units as
provided in Section 10.4, the Company must at all times maintain an adequate
amount in the Class A Preferred Reserve to pay the Current Class A Return on a
current basis.

 

12 

 

 

5.3           Additional Contributions.

 

(a)          To the extent necessary and as required of the Company by the
Company Subsidiary and/or Property Owner to develop and lease-up the Project
under the Project Budget, the Manager may call for additional capital from the
Members, to the extent of their respective Class A Capital Commitment and Class
B Capital Commitment (“Budgeted Development Capital Calls”). If Class A Member
fails to fund its share of any Budgeted Development Capital Calls within ten
(10) days of written notification of the need therefor, its Current Class A
Return shall be as of that date reduced to seven percent (7%) per annum. All
other capital calls shall be made as and in the amount determined by the
Manager, including but not limited to the funding of any Current Class A Return
after payments thereon are drawn from the Class A Preferred Reserve, Priority
Class A Return, or if additional funds are required by or called for pursuant to
the Company Subsidiary LLC Agreement and/or Property Owner LLC Agreement (all
such additional funds, other than Budgeted Development Capital Calls, are
referred to as “Additional Capital Contribution(s)”). For the avoidance of
doubt, to the extent that Cash Flow From Operations is insufficient to allow the
Company, after taking into account any draws from the Class A Preferred Reserve
as provided in Section 6.7, to pay the Class A Return and Priority Class A
Return in full on a monthly basis as required under Section 6.6(b) and Section
6.6(c), Manager shall be obligated to make a call for Additional Capital
Contributions in such amounts as are necessary in order to allow the Company to
do so, and all such capital called for that purpose shall be distributed as
provided in Section 6.6(b) and Section 6.6(c). Additional Capital Contributions
shall be solely the obligation of the Class B Members, and the Class A Member
shall have no obligation to make Additional Capital Contributions. All
additional funds contributed by the Class B Members shall be contributed as
additional capital to the Company by the Class B Members Pro Rata as to the
Class B Membership Interest (or in any such other percentages as they shall
agree) within ten (10) days of written notification of the need therefor;
provided, that no Additional Capital Contributions funded shall be distributed
to the Members without the prior written consent of the Class A Member. Any
Additional Capital Contributions made by the Class B Members (beyond the amount
of its/their Class B Capital Commitment) will be treated on the same basis and
parity as the initial Capital Contributions of the Class B Members made in
accordance with Section 5.2 above.

 

(b)          If the Class B Members fail to contribute all of their share (based
on 80% Class A Member share and 20% Class B Member share) of any Budgeted
Development Capital Call or to make all of an Additional Capital Contribution,
the Class A Member may, but shall not be obligated to, contribute as additional
capital to the Company (if there is more than one Class A Member, Pro Rata as to
the Class A Membership Interest (or in any such other percentages as they shall
agree)) all or a portion of the amount that the Class B Members failed to fund.
Any such Capital Contributions made by the Class A Member shall be referred to
as the “Class A Priority Capital Contributions.” Any Class A Priority Capital
Contributions made by the Class A Member will be treated on the same basis as
its prior Capital Contributions of the Class A Member made in accordance with
Section 5.2 above, except that the Current Class A Return on such Class A
Priority Capital Contributions shall be twenty percent (20%) per annum (the
“Priority Class A Return”) and the Class A Member shall have a priority return
of its Priority Class A Return and Class A Priority Capital Contributions in
distributions from Capital Transactions and Liquidations, as set forth in
Section 6.8.

 

(c)          Additional Capital Contributions shall be made in cash unless the
Manager and Class A Member agree otherwise.

 

(d)          Except as provided in Section 5.2, Section 5.3(a) and Section
5.3(b), no Capital Contributions may be made to the Company without the prior
written consent of the Class A Member.

 

5.4           Return of Capital Contributions; Interest on Capital
Contributions.

 

(a)          No Member shall have the right to withdraw his Capital
Contributions or demand or receive the return of its Capital Contributions or
any part thereof, except as provided in Section 10.5 with respect to the Class A
Member and as otherwise provided in this Agreement.

 

13 

 

 

(b)          The Manager shall not be liable for the return of the Capital
Contributions of the Members. If and to the extent that any such return is
required, such return shall be made solely from the assets of the Company.

 

(c)          The Company shall not pay interest on the Capital Contributions of
any Member, except as otherwise provided in this Agreement.

 

5.5           Capital Accounts. The Capital Accounts of the Company shall be
established and maintained for each Member hereunder in accordance with the
federal income tax accounting practices and rules established under Section
704(b) of the IRC and the Treasury Regulations thereunder.

 

5.6           Membership Interests. The Class A Membership Interest and Class B
Membership Interest in the Company are set forth on Schedule I to this
Agreement.

 

5.7           Admission of Additional Members. The Company shall not be
permitted to admit additional Members hereunder without consent of: (1) the
Manager and (2) the Members owning a Majority of (a) the Membership Interests
and (b) the Class A Membership Interest, to the extent outstanding. Except as
expressly permitted in this Agreement, no other Person shall be admitted as a
Member of the Company, and no additional interest in the Company shall be
issued, without such approval of a Majority of the Membership Interests and the
Class A Membership Interest.

 

ARTICLE 6

ALLOCATION AND DISTRIBUTION OF CERTAIN ITEMS

 

6.1           Net Profit. After giving effect to the special allocations set
forth in Section 6.4, Section 6.5 and Section 6.9, all Net Profit shall be
allocated to the Members’ Capital Accounts in the following manner and order of
priorities:

 

(a)          After giving effect to the allocations contained in Section 6.1(b),
the Company’s Net Profit shall be allocated one hundred percent to the Class B
Members’ Capital Accounts.

 

(b)          To the extent Net Loss was allocated to the Members’ Capital
Accounts pursuant to Section 6.2(a), then prior to making the allocations under
Section 6.1(a), Net Profit shall be allocated to the Members’ Capital Accounts
in an amount equal to and in the reverse order that such Net Loss was allocated.

 

6.2           Net Loss. After giving effect to the special allocations set forth
in Section 6.4, Section 6.5, and Section 6.9, all Net Loss shall be allocated to
the Members’ Capital Accounts in the following manner and order of priorities:

 

(a)          After giving effect to the allocations contained in Section 6.2(b),
the Company’s Net Loss shall be allocated in the following manner and order of
priorities:

 

14 

 

 

(i)          First, one hundred percent (100%) to the Class B Members’ Capital
Accounts until the cumulative Net Loss allocated to the Class B Members’ Capital
Accounts pursuant to this Section 6.2(a)(i) equals the amount of the Class B
Members’ capital contributions to the Company;

 

(ii)         Second, one hundred percent (100%) to the Class A Members’ Capital
Accounts until the cumulative Net Loss allocated to the Class A Members’ Capital
Accounts pursuant to this Section 6.2(a)(ii) equals the amount of the Class A
Members’ capital contributions to the Company; and

 

(iii)        Third, the balance, to the Members who bear the risk of such loss
or if no Members bears the risk of loss, one hundred percent (100%) to the Class
B Members’ Capital Accounts.

 

(b)          To the extent Net Profit was allocated to the Members’ Capital
Accounts pursuant to Section 6.1(a), then prior to making any allocations of Net
Loss under Section 6.2(a), Net Loss shall be allocated to the Members’ Capital
Accounts in an amount equal to and in the reverse order that such Net Profit
were allocated.

 

6.3           Composition of Special Allocation Items. Except as required
otherwise under the IRC or the Regulations issued thereunder, all special
allocations of income, gain or deduction made pursuant to Section 6.4, Section
6.5 and Section 6.9 shall consist of a proportionate part of each item of gross
income, gain or deduction, as the case may be, that the Company recognizes in
the year such allocation is to be made.

 

6.4           Special Current Class A Return Allocations. Prior to the
allocations contained in Section 6.1 and Section 6.2, items of income and Gain
shall be specially allocated to the Class A Members in proportion to and to the
extent of the excess, if any, of (i) the cumulative Current Class A Return
distributed to each Member pursuant to Section 6.6(b), Section 6.7(a) and
Section 6.8(e) hereof from the commencement of the Company to a date thirty (30)
days after the end of such Adjustment Period, over (ii) the cumulative items of
income and Gain allocated to such Member pursuant to this Section 6.4 for all
prior Adjustment Periods.

 

6.5           Special Priority Class A Return Allocations. Prior to the
allocations contained in Section 6.1 and Section 6.2, items of income and Gain
shall be specially allocated to the Class A Members in proportion to and to the
extent of the excess, if any, of (i) the cumulative Priority Class A Return
distributed to each Member pursuant to Section 6.6(c), Section 6.7(b) and
Section 6.8(c) hereof from the commencement of the Company to a date thirty (30)
days after the end of such Adjustment Period, over (ii) the cumulative items of
Gain allocated to such Member pursuant to this Section 6.5 for all prior
Adjustment Periods.

 

6.6           Distributions of Cash Flow From Operations. Distributions of Cash
Flow From Operations shall be made monthly. Distributions made pursuant to this
Section 6.6 shall be made monthly to the Members in the following order of
priority:

 

15 

 

 

(a)          On and after the Class A Mandatory Redemption Date, to the Class A
Members until such Class A Members have received distributions in an amount
equal to the Class A Unit Redemption Amount; provided, that, if distributions of
Cash Flow From Operations to be made under this Section 6.6(a) are insufficient
to fully satisfy the Class A Unit Redemption Amount, all Cash Flow From
Operations shall be segregated in a separate account of the Company (the “Class
A Sinking Fund”) until such time as distributions to be made under this Section
6.6(a) plus the amounts in the Class A Sinking Fund are sufficient, and are
used, to fully satisfy the Class A Unit Redemption Amount;

 

(b)          Second, to the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Current Class A Return) until such Class A
Members have received distributions in an amount equal to their respective
unpaid Current Class A Return (as may be modified by Section 6.14) until it is
paid in full pursuant to this Section 6.6(b), Section 6.7(a) and Section 6.8(e);

 

(c)          Third, to the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Priority Class A Return) until such Class A
Members have received distributions in an amount equal to their respective
unpaid Priority Class A Return (as may be modified by Section 6.14) until it is
paid in full pursuant to this Section 6.6(c), Section 6.7(b) and Section 6.8(c);
and

 

(d)          Fourth, to the Class B Members pro rata, in accordance with their
respective Class B Membership Interests.

 

For the avoidance of doubt, to the extent that Cash Flow From Operations is
insufficient to allow the Company, after taking into account any draws from the
Class A Preferred Reserve as provided in Section 6.7, to pay the Class A Return
and Priority Class A Return in full on a monthly basis, Manager shall be
obligated to make a call for Additional Capital Contributions in such amount as
are necessary in order to allow the Company to do so, and all such capital
called for that purpose shall be distributed as provided in Section 6.6(b) and
Section 6.6(c) above.

 

6.7           Distributions from Class A Preferred Reserve. The Manager shall
cause distributions to be made from the Class A Preferred Reserve on a monthly
basis as necessary in order to pay a portion of the unpaid Current Class A
Return equivalent to a 15% annualized return on all Class A Capital
Contributions; provided however, from and after the occurrence of a Default
Event, the Manager shall cause distributions to be made from the Class A
Preferred Reserve on a monthly basis as necessary in order to pay any unpaid
Current Class A Return and all unpaid Priority Class A Return, in the following
order of priority:

 

(a)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Current Class A Return) until such Class A
Members have received distributions in an amount equal to their respective
unpaid Current Class A Return (as may be modified by Section 6.14) until it is
paid in full pursuant to Section 6.6(b), this Section 6.7(a) and Section 6.8(e);
and

 

(b)          Second, to the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Priority Class A Return) until such Class A
Members have received distributions in an amount equal to their respective
unpaid Priority Class A Return (as may be modified by Section 6.14) until it is
paid in full pursuant to Section 6.6(c), this Section 6.7(b) and Section 6.8(c).

 

16 

 

 

6.8           Distributions From Capital Transactions and on Liquidations. Net
Cash Proceeds in connection with Capital Transactions and/or in connection with
the liquidation of the Company shall be distributed within thirty (30) days of
the completion of the applicable event. Distributions made pursuant to this
Section 6.8 shall be made in the following amounts and order of priority:

 

(a)          To discharge the debts and obligations of the Company;

 

(b)          To fund reasonable and necessary reserves (i) as determined in good
faith by the Manager and (ii) approved by the Class A Members;

 

(c)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Priority Class A Return) until such Class A
Members have received distributions of Net Cash Proceeds in an amount equal to
their respective unpaid Priority Class A Return until it is paid in full
pursuant to Section, 6.6(c), Section 6.7(b) and this Section 6.8(c);

 

(d)          To the Class A Members (to be shared among them, pro rata,
according to their respective Net Class A Priority Capital Contributions) until
such Class A Members have received distributions of Net Cash Proceeds in an
amount equal to their respective Net Class A Priority Capital Contributions
until it is paid in full pursuant to this Section 6.8(d);

 

(e)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Current Class A Return) until such Class A
Members have received distributions of Net Cash Proceeds in an amount equal to
their respective unpaid Current Class A Return until it is paid in full pursuant
to this Section 6.8(e), Section 6.7(a) and Section 6.6(b);

 

(f)          To the Class A Members (to be shared among them, pro rata,
according to their respective aggregate Net Class A Capital Contributions),
until such Class A Members have received distributions of Net Cash Proceeds in
the amount equal to their respective aggregate Net Class A Capital Contributions
until they are repaid in full pursuant to this Section 6.8(f);

 

(g)          To the Class B Members pro rata, in accordance with (and in
reduction of) their respective positive Capital Accounts; and

 

(h)          To the Class B Members pro rata, in accordance with their
respective Class B Membership Interests.

 

6.9           Special Tax Allocations. The allocations in this Section 6.9 shall
be given effect before giving effect to the allocations contained in Section 6.1
through Section 6.5:

 

(a)          Notwithstanding any provision contained herein to the contrary, if
the amount of Net Loss and Loss for any Adjustment Period that would otherwise
be allocated to a Member hereunder would cause or increase a deficit balance in
such Member’s Capital Account to an amount in excess of the sum of such Member’s
share of Minimum Gain as of the last day of such Adjustment Period, then a
proportionate part of such Net Loss and Loss equal to such excess shall be
allocated proportionately first to the other Members in an amount up to, but not
in excess of, the amount that would cause or increase a deficit balance in each
of such Member’s Capital Accounts to an amount equal to the sum of their
respective shares of Minimum Gain as of the last day of such Adjustment Period.
For purposes of this Section 6.9(a), each Member’s Capital Account shall be
computed as of the last day of such Adjustment Period in the manner provided in
the definition of Capital Account, but shall be reduced for the items described
in Section 1.704-1(b)(2)(ii)-(d)(4), (5) and (6) of the Treasury Regulations
interpreting the IRC.

 

17 

 

 

(b)          Notwithstanding any provision in this Agreement to the contrary, if
any of the Members, as of the last day of any Adjustment Period, has a deficit
balance in its Capital Account that exceeds the sum of its share of Minimum Gain
as of such last day, then all items of income and gain of the Company
(consisting of a prorata portion of each item of Company income, including gross
income and Gain) for such Adjustment Period shall be allocated to such Members
in the amount and in the proportions required to eliminate such excess as
quickly as possible. For purposes of this Section 6.9(b), a Member’s Capital
Account shall be computed as of the last day of an Adjustment Period in the
manner provided in the definition of Capital Account, but shall be increased by
any allocation of income to such Member for such Adjustment Period under Section
6.9(c).

 

(c)          Notwithstanding any provision in this Agreement to the contrary, if
there is a net decrease in the Minimum Gain during any Adjustment Period, then
all items of gross income and Gain of the Company for such Adjustment Period
(and, if necessary, for subsequent Adjustment Periods) shall be allocated to
each Member in proportion to, and to the extent of, an amount equal to the
greater of (i) the portion of such Member’s share of the net decrease that is
allocable to the disposition of Company property subject to one or more
nonrecourse liabilities of the Company or (ii) the deficit balance in such
Member’s Capital Account (determined before any allocation for such Adjustment
Period) in excess of the sum of such Member’s share of the Minimum Gain as of
the close of such Adjustment Period. The items required to be allocated to the
Members under this Section 6.9(c) shall be determined in accordance with Section
1.704-2(f) of the Treasury Regulations.

 

(d)          Notwithstanding any other provision contained herein, any item of
Company loss, deduction or IRC Section 705(a)(2)(B) expenditure that is
attributable to a nonrecourse liability of the Company for which any Member
bears the economic risk of loss (e.g., a Member or an Affiliate makes the
nonrecourse loan to the Company) shall be allocated to the Member or Members who
bear the economic risk of loss with respect to such liability to the extent
required in Section 1.704-2(i) of the Treasury Regulations interpreting the IRC.

 

6.10         Curative Allocations. The allocations set forth in Section 6.9 (the
“Regulatory Allocations”) are intended to comply with the requirements of the
Treasury Regulations. The Regulatory Allocations may not be consistent with the
manner in which the Members intend to divide Company distributions. Accordingly,
notwithstanding any other provision of this Article 6 (other than the Regulatory
Allocations), the Manager may make such offsetting special allocations of
income, gain, loss, or deduction in whatever manner it determines appropriate so
as to prevent the Regulatory Allocations from distorting the manner in which the
Company’s distributions would otherwise be divided among the Members. In
general, the Members anticipate that this will be accomplished by specially
allocating other profit, losses, gain, and deductions among the Members so that,
after such offsetting special allocations are made, the amount of each Member’s
Capital Account will be, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not a part
of this Agreement and all Company items had been allocated to the Members solely
pursuant to Section 6.1 through Section 6.5.

 

18 

 

 

6.11         IRC Section 704(c) Tax Allocations. In accordance with IRC Section
704(c) and the Treasury Regulations thereunder, income, gain, loss, and
deduction with respect to any property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its fair market value. Any elections
or other decisions relating to such allocations shall be made by the Manager in
its sole discretion.

 

6.12         Distribution Limitations. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Members on account of their interests in the Company if
such distribution would violate the Act or any other applicable law or would
constitute a default under any Basic Document.

 

6.13         Amounts Withheld for Taxes or Paid on Composite Returns. All
amounts withheld pursuant to the IRC or any provision of any state or local tax
law with respect to any payment, distribution or allocation to the Company or
one or more of the Members shall be treated as amounts paid or distributed, as
the case may be, to the Members for whom such amounts were withheld pursuant to
this Article for all purposes under this Agreement. The Manager may allocate any
such amount among the Members in any manner that is in accordance with
applicable law. The Company is authorized to withhold from payments and
distributions to one or more Members, or with respect to allocations to one or
more Members, and to pay over to any federal, state or local government, any
amounts so withheld under this Agreement, the IRC or any provisions of any other
federal, state, or local law, and shall allocate any such amounts to the Members
for whom such amounts were withheld. To the extent required by any provision of
any state or local tax law, the Company shall file a composite tax return on
behalf of one or more of its Members and shall report and pay income taxes
required by law to be paid with such composite tax returns to any Taxing
Jurisdiction, and any such amounts shall be treated as a distribution to the
Member for whom such composite tax return is filed. The Company shall have the
power and authority to determine (a) whether a Member should be included in a
composite tax return required to be filed by any provision of any applicable tax
law, and (b) whether the Member is subject to withholding, pursuant to this
Section 6.13, on payments, distributions or allocations from the Company. A
Member shall be limited to an action against the applicable Taxing
Jurisdiction(s) with respect to any claims based on over-withholding or
over-payment on a composite tax return, and neither the Company, nor the Manager
shall have any liability to any Member with respect to any withholding or
composite tax return filings or payments made pursuant to this Section 6.13.

 

6.14         Timing of Distributions of Current Class A Return and Priority
Class A Return. Distributions of Current Class A Return under Section 6.6(b) or
Section 6.8(e) and Priority Class A Return under Section 6.6(c) or Section
6.8(c) will be made on a monthly basis on or before the 10th day of each
calendar month following the calendar month to which the Current Class A Return
or Priority Class A Return relates. If a distribution of Current Class A Return
or Priority Class A Return is not made on or before the 10th day of a calendar
month (a “Delayed Distribution”), the Current Class A Return and the Priority
Class A Return (if any) shall be calculated by increasing the annual percentage
rate therein by 3.5% from the 11th day of such calendar month until such time as
all Delayed Distributions are made.

 

19 

 

 

ARTICLE 7

APPOINTMENT OF MANAGER; OBLIGATIONS, REPRESENTATIONS AND
WARRANTIES OF THE MANAGER

 

7.1           Appointment of the Manager. Subject to Section 8.6, the business
and affairs of the Company shall be managed by or under the direction of the
Manager. The Manager shall hold office until such Manager’s earlier dissolution,
death, resignation, expulsion or removal. Any successor Manager shall be
appointed by a Majority of the Class B Membership Interest prior to the
Conversion Date and by a Majority of the Membership Interest on and after the
Conversion Date, unless otherwise provided in this Agreement. A Manager need not
be a Member. A Member shall not be deemed to be a Manager simply by virtue of
being a Member. The initial Manager designated by the Class B Members is SOIF
II.

 

7.2           Compensation of Manager; Removal of Manager. The Manager shall
receive no compensation for serving as the Manager of the Company. The Manager
shall be reimbursed for all reasonable expenses incurred in managing the
Company. The Manager and Affiliates of a Member or the Manager may provide
services to the Company, the Company Subsidiary, the Property Owner and the
Property in addition to those contemplated to be provided by a Manager and
receive additional compensation therefor; provided that any fee paid by the
Company, the Company Subsidiary or the Property Owner for such services shall be
at rates customarily charged for similar services by Persons engaged in the same
or substantially similar activities in the relevant geographical area and the
provisions of each such contract shall be at least as favorable to the Company
as the terms reasonably expected by the Manager to be available in an
arm’s-length transaction with an independent third party and, provided further,
that any such contract with an Affiliate of the Manager, Class B Members and/or
their Affiliates must be approved by the Class A Members, which approval will
not be unreasonably withheld, conditioned or delayed. Unless otherwise
restricted by law or the Basic Documents, the Manager may resign by written
notice to the Company, in which case if there are no persons or entities
appointed by or willing to serve as Manager under the Class B Members, then any
vacancy may be filled by the written consent of the Members owning a Majority of
the Class A Membership Interests. Notwithstanding the foregoing and except as
provided in Section 7.4, a Manager may not be removed or expelled as the Manager
and no additional Manager may be appointed unless there is cause for removal.
For purposes hereof, “cause for removal” shall mean (i) an event of default
under the Loan or Basic Documents has been declared by the Lender, (ii) the
assertion by the Class A Members that any action by the Manager constitutes
fraud against the Company, the Company Subsidiary, the Class A Members, or the
Project, (iii) the good faith assertion by the Class A Members that any action
or failure to act by the Manager constitutes (or constituted) gross negligence,
willful misconduct, bad faith or a material violation of law in the performance
of its duties to the Company, (iv) the assertion by the Class A Members of a
violation by the Manager of its fiduciary obligations to the Company, and (v)
the good faith assertion by the Class A Members of any material breach by the
Manager of the material terms of this Agreement; provided, however, that such
alleged breach of this Agreement by the Manager described in subpart (v) has not
been cured by the Manager within sixty (60) days after such time as it may be
demonstrated that the Manager had actual knowledge of such alleged material
breach; provided, however that if such breach cannot reasonably be cured within
such sixty (60) day period and the Manager is diligently pursuing such cure, the
sixty (60) day period shall be extended to ninety (90) days.

 

20 

 

 

In the event that a “cause for removal” described in the definition of “cause
for removal” above occurs, upon the giving of written notice by the Class A
Members to the Manager that the Manager is replaced, then the current Manager
shall be replaced by the Manager designated in such notice (the “Class A
Manager”) and the Class A Manager shall be the sole Manager of the Company with
all powers of the Manager of the Company and the initial Manager shall have no
further rights as and shall immediately cease to act as Manager of the Company,
and notwithstanding anything in this Agreement to the contrary, such Class A
Manager may not thereafter be removed without the consent of the Class A
Members.

 

7.3           Manager as Agent. To the extent of its powers set forth in this
Agreement and subject to Section 8.6, the Manager is an agent of the Company for
the purpose of the Company’s business, and the actions of the Manager taken in
accordance with such powers set forth in this Agreement shall bind the Company.

 

7.4           Manager Following Class A Conversion Date. As of the date of
closing of BRG’s exercise of its Conversion right as provided in Section 10.4
(the “Conversion Date”), SOIF II, and any then current Manager shall each and
all be deemed to have automatically resigned as Managers and cease to be
Managers of the Company, whereupon BRG shall become the sole Manager of the
Company. Notwithstanding Section 7.2, on and after the Conversion, the Manager
may only be removed by a Majority Vote of the Members for an act or omission by
the Manager related to the Company constituting gross negligence or fraud
causing a material diminution of value in the Company or the Subsidiary
Interest.

 

ARTICLE 8

STATUS OF THE MANAGER’S POWERS
AND TRANSFERABILITY OF INTERESTS

 

8.1           Control and Responsibility. Except as otherwise expressly provided
herein, the Manager shall be responsible for the management of the Company
business and shall have all powers conferred by law as well as those that are
necessary, advisable or consistent in connection therewith. Except as otherwise
provided in Section 8.6(d) as to the Class A Member, any note, contract,
management agreement, deed, bill of sale, assignment, conveyance, mortgage,
lease or other commitment purporting to bind the Company or any third party to
any action shall be executed and delivered by the Manager on behalf of the
Company and no other signature whatsoever shall be required.

 

8.2           Status of Manager’s Interests. The Manager shall not have the
right to transfer or assign the interests it holds as Manager in the Company;
provided, however, to the extent that BRG or a BRG Transferee Transfers all or a
portion of its Interest in accordance with Article 10 to a BRG Transferee, then
after a Conversion such BRG Transferee may be appointed as an additional Manager
under Section 7.1 by BRG or a BRG Transferee then holding all or a portion of an
Interest without any further action or authorization by any Member. 

 

21 

 

 

8.3           No Right to Partition. To the fullest extent permitted by law,
neither the Members nor the Manager shall have the right to bring an action for
partition or any sale for division against the Company or any of its properties.
Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each of the Members hereby irrevocably waives any right or
power that such Person might have to cause the Company or any of its assets to
be partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. To the fullest extent
permitted by law, each of the Members hereby irrevocably waives any right or
power that such Person might have to reject this Agreement in any bankruptcy or
insolvency proceedings relating to such Person. The Members shall not have any
interest in any specific assets of the Company, and the Members shall not have
the status of a creditor with respect to any distribution pursuant to Agreement.
The interest of the Members in the Company is personal property.

 

8.4           Extent of Obligation. The Manager shall devote such time to the
business and affairs of the Company as the Manager shall reasonably deem
necessary to conduct properly such business and affairs in accordance with this
Agreement and applicable law.

 

8.5           Rights and Powers. In addition to any other rights and powers that
it may possess under applicable law or by virtue of this Agreement, but in any
event subject to Section 8.6 hereof and the Basic Documents to the contrary, the
Manager shall have the full and absolute power and authority to bind the Company
and take any and all actions and do anything and everything it deems necessary
or appropriate in performing its duties hereunder and shall have all rights and
powers required or appropriate to its management of the Company business (and
indirectly the business of the Company Subsidiary and/or the Property Owner),
including, but not limited to, the following specific rights and powers. If
there is more than one Manager at any time, any action taken by the Managers
must be agreed to by each Manager.

 

8.6           Limitations on Authority of the Manager.

 

(a)          It is expressly understood that the Manager shall not do or perform
any of the following acts on behalf of the Company without first obtaining the
approval of the Members holding at least a Majority of the Membership Interests:

 

(i)          any act in contravention of this Agreement;

 

(ii)         any act that would make it impossible to carry on the ordinary
business of the Company, the Company Subsidiary or the Property Owner;

 

(iii)        confess a judgment against the Company;

 

(iv)        possess Company (or Company Subsidiary or Property Owner) property
or assign the rights of the Company (or Company Subsidiary or Property Owner) in
specific Company (or Company Subsidiary or Property Owner) property for other
than Company (or Company Subsidiary or Property Owner) purposes;

 

(v)         admit a Person as a Manager, except as provided in Section 7.2;

 

22 

 

 

(vi)        admit a Person as a Member except as otherwise provided herein;

 

(vii)       continue the business of the Company in contravention of Section
12.1; or

 

(viii)      cause or permit the Company to extend credit to or to make any loans
or become surety, guarantor, endorser, or accommodation endorser for any Entity.

 

(b)          It is expressly understood that, without first obtaining the
approval of a Majority of the Class A Membership Interests, in their sole and
absolute discretion, and subject to the Basic Documents, the Manager shall not
undertake or perform any of the actions set forth in Section 8.6(a) if doing so
would cause any dilution of or material adverse economic effect upon the Class A
Member’s Membership Interest or its rights under this Agreement or the Company
Subsidiary LLC Agreement or the Property Owner LLC Agreement, nor may the
Manager undertake or perform any of the following acts on behalf of the Company
without first obtaining the approval of a Majority of the Class A Membership
Interests, in their sole and absolute discretion, subject to the Basic
Documents:

 

(i)          cause the Company to approve any Major Decision (as defined in
Section 7.07 of the Company Subsidiary LLC Agreement, or any successor section
thereto);

 

(ii)         cause the Company to approve any amendment to the Company
Subsidiary LLC Agreement;

 

(iii)        file or consent to any filing of any reorganization, receivership,
insolvency, bankruptcy or other similar proceedings as to the Company, the
Company Subsidiary or the Property Owner pursuant to any federal or state law
affecting debtor and creditor rights;

 

(iv)        to the fullest extent permitted by law, dissolve or liquidate the
Company;

 

(v)         distribute any cash or property of the Company other than as
provided in this Agreement;

 

(vi)        merge or consolidate with any other Entity;

 

(vii)       amend, modify or alter this Agreement, except as otherwise provided
herein; or

 

(viii)      cause the Company, the Company Subsidiary or the Property Owner to
consent to any REIT Prohibited Transaction, as defined in the Company Subsidiary
LLC Agreement.

 

(c)          Any action or failure to act by the Manager to comply with the
provisions of Section 8.6(a) or Section 8.6(b), or any other breach of this
Agreement by the Manager or any Class B Member, shall constitute a “Default
Event.”

 

23 

 

 

(d)          Notwithstanding any provision herein to the contrary, on and after
the Conversion Date (if applicable), any decision to be made by the Company or
its Representatives on the Management Committee, or pursuant to Section 7.07 or
Section 12.06 of the Company Subsidiary LLC Agreement, shall only require the
approval of and be subject to the direction of BRG and not any other Member of
the Company; provided, further, that on and after the Conversion Date (if
applicable) only BRG, and not any other Member of the Company, shall have the
power and authority to exercise the powers and privileges of the Company as
manager of the Company Subsidiary.

 

ARTICLE 9

STATUS OF MEMBERS

 

9.1           Liability. Except as otherwise provided by the Act, a Member shall
not be bound by, or be personally liable for, the expenses, liabilities or
obligations of the Company, solely by reason of being a Member.

 

9.2           Business of the Company. Except as otherwise provided herein, a
Member shall take no part in the conduct or control of the business of the
Company and shall have no right or authority to act for or to bind the Company
in any manner whatsoever. Whenever this Agreement provides for the approval or
action of the Class B Members, unless specifically stated otherwise, such
approval or action shall be made by the Class B Members owning a Majority of the
Class B Membership Interest. Whenever this Agreement provides for the approval
or action of the Class A Members, unless specifically stated otherwise, such
approval or action shall be made by the Class A Member (or if there is more than
one Class A Member, the Class A Members owning a Majority of the Class A
Membership Interest).

 

9.3           Status of Member’s Interest. Except as otherwise provided in this
Agreement, a Member’s Membership Interest shall be fully paid and
non-assessable. No Member shall have the right to withdraw or reduce its Capital
Contribution to the Company except as a result of (i) the dissolution and
termination of the Company or (ii) as otherwise provided in this Agreement and
in accordance with applicable law.

 

24 

 

 

ARTICLE 10

TRANSFER OF MEMBERSHIP INTEREST; CLASS A CONVERSION RIGHT AND REDEMPTION

 

10.1         Sale, Assignment, Transfer or Other Disposition of Membership
Interest.

 

(a)          Prohibited Transfers. Except as otherwise provided in this Article
10, or as approved by the Manager, no Member shall have the right to sell,
transfer, assign, pledge or encumber (“Transfer”) all or any part of its
Membership Interest, whether legal or beneficial, in the Company, and any
attempt to so Transfer such Membership Interest (and such Transfer) shall be
null and void and of no effect. Notwithstanding the foregoing, any Member shall
have the right, with the consent of the other Members, at any time to pledge to
a lender or creditor, directly or indirectly, all or any part of its Membership
Interest in the Company for such purposes as it deems necessary in the ordinary
course of its business and operations.

 

(b)           Affiliate Transfers.

 

(i)          Subject to the provisions of Section 10.1(b)(ii) hereof, and
subject in each case to the prior written approval of each Member (such approval
not to be unreasonably withheld), any Member may Transfer all or any portion of
its Membership Interest in the Company at any time to an Affiliate of such
Member, provided that such Affiliate shall remain an Affiliate of such Member at
all times that such Affiliate holds such Membership Interest. If such Affiliate
shall thereafter cease being an Affiliate of such Member while such Affiliate
holds such Membership Interest, such cessation shall be a non-permitted Transfer
and shall be deemed void ab initio, whereupon the Member having made the
Transfer shall, at its own and sole expense, cause such putative transferee to
disgorge all economic benefits and otherwise indemnify the Company and the other
Member(s) against loss or damage under the Basic Documents.

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth
in Section 10.1(b)(i):

 

(a)Intentionally Omitted

 

(b)Any Transfer by SOIF II or a SOIF II Transferee of up to one hundred percent
(100%) of its Membership Interest to any Affiliate of SOIF II, including but not
limited to (A) BRG or any Person that is directly or indirectly owned by BRG;
(B) SOIF III or any Person that is directly or indirectly owned by SOIF III; (C)
BGF or any Person that is directly or indirectly owned by BGF; and/or (D) BGF II
or any Person that is directly or indirectly owned by BGF II (collectively, a
“SOIF II Transferee”);

 

25 

 

 

(c)Any Transfer by BRG or a BRG Transferee of up to one hundred percent (100%)
of its Membership Interest to any Affiliate of BRG, including but not limited to
(A) SOIF II or any Person that is directly or indirectly owned by SOIF II; (B)
SOIF III or any Person that is directly or indirectly owned by SOIF III; (C) BGF
or any Person that is directly or indirectly owned by BGF and/or (D) BGF II or
any Person that is directly or indirectly owned by BGF II (collectively, a “BRG
Transferee”);

 

provided however, as to Section 10.1(b)(ii)(a), this Section 10.1(b), and
Section 10.1(c), and as to Section 10.1(b)(i), no Transfer shall be permitted
and shall be void ab initio if it shall violate any “Transfer” provision of the
Basic Documents. Upon the execution by any such SOIF II Transferee or BRG
Transferee of such documents necessary to admit such party into the Company and
to cause the SOIF II Transferee or BRG Transferee (as applicable) to become
bound by this Agreement, the SOIF II Transferee or BRG Transferee (as
applicable) shall become a Member, without any further action or authorization
by any Member.

 

(c)          Admission of Transferee; Partial Transfers. Notwithstanding
anything in this Article 10 to the contrary, no Transfer of Membership Interests
in the Company shall be permitted unless the potential transferee is admitted as
a Member under this Section 10.1(c):

 

(i)          If a Member Transfers all or any portion of its Membership Interest
in the Company, such transferee may become a Member if (i) such transferee
executes and agrees to be bound by this Agreement, (ii) the transferor and/or
transferee pays all reasonable legal and other fees and expenses incurred by the
Company in connection with such assignment and substitution and (iii) the
transferor and transferee execute such documents and deliver such certificates
to the Company and the remaining Members as may be required by applicable law or
otherwise advisable; and

 

(ii)         Notwithstanding the foregoing, any Transfer or purported Transfer
of any Membership Interest, whether to another Member or to a third party, shall
be of no effect and void ab initio, and such transferee shall not become a
Member or an owner of the purportedly transferred Membership Interest, if the
Manager determines in its sole discretion that:

 

(a)the Transfer would require registration of any Membership Interest under, or
result in a violation of, any federal or state securities laws;

 

(b)the Transfer would result in a termination of the Company under IRC
Section 708(b);

 

(c)as a result of such Transfer the Company would be required to register as an
investment company under the Investment Company Act of 1940, as amended, or any
rules or regulations promulgated thereunder;

 

26 

 

 

(d)if as a result of such Transfer the aggregate value of Membership Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

(e)as a result of such Transfer, the Company would or may have in the aggregate
more than one hundred (100) members and material adverse federal income tax
consequences would result to a Member. For purposes of determining the number of
members under this Section 10.1(c)(ii)(e), a Person (the “Beneficial Owner”)
indirectly owning an interest in the Company through a partnership, grantor
trust or S corporation (as such terms are used in the IRC) (the “Flow-Through
Entity”) shall be considered a member, but only if (i) substantially all of the
value of the Beneficial Owner’s interest in the Flow-Through Entity is
attributable to the Flow-Through Entity’s interest (direct or indirect) in the
Company and (ii) in the sole discretion of the Manager, a principal purpose of
the use of the Flow-Through Entity is to permit the Company to satisfy the
100-member limitation; or

 

(f)the transferor failed to comply with the provisions of Section 10.1(b)(i) or
Section 10.1(b)(ii).

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of a Membership Interest of a Member
and from any Member as to its legal nature and composition and shall be entitled
to rely on any such certificate in making such determinations under this Section
10.1(c).

 

10.2         Withdrawals. Each of the Members does hereby covenant and agree
that it will not withdraw, resign, retire or disassociate from the Company,
except as a result of a Transfer of its entire Membership Interest in the
Company permitted under the terms of this Agreement and that it will carry out
its duties and responsibilities hereunder until the Company is terminated,
liquidated and dissolved under Article 12. No Member shall be entitled to
receive any distribution or otherwise receive the fair market value of its
Membership Interest in compensation for any purported resignation or withdrawal
not in accordance with the terms of this Agreement.

 

27 

 

 

10.3         Death, Incapacity or Dissolution of a Member.

 

(a)          The death, insanity or incompetency of a Member who is an
individual shall not, in and of itself, cause the termination or dissolution of
the Company. Thereafter, the legally authorized personal representative of such
Member shall have all the rights of a Member for the purpose of settling or
managing his estate, and shall have such power as such party possessed to make
an assignment of his interest in the Company in accordance with the terms hereof
and to join with such assignee in making application to substitute such assignee
as a Member, provided all of the provisions of this Agreement are complied with
by the holder of such Member’s interest.

 

(b)          The dissolution or other cessation to exist as a legal entity of
any Member that is not an individual shall not, in and of itself, cause the
termination or dissolution of the Company. Thereafter, the authorized
representative of such entity, possessed of the rights of such Member for the
purpose of winding up, in any orderly fashion, and disposing of the business of
such entity, shall have such power as such entity possessed to make an
assignment of its interest in the Company in accordance with the terms hereof
and to join with such assignee in making application to substitute such assignee
as a Member, provided all of the provisions of this Agreement are complied with
by the holder of such Member’s interest.

 

10.4         BRG Class A Conversion Right. During the Conversion Period and for
so long as BRG holds Class A Units in the Company, BRG shall have the right to
convert all, but not less than all, of its Class A Units into Class B Units in
accordance with this Section 10.4.

 

(a)          During the Conversion Period, and so long as BRG then holds a
Majority of the Class A Membership Interests, BRG may deliver a notice to the
Company (a “Conversion Notice”) indicating that BRG is exercising its conversion
right under this Section 10.4. From and after the date of the Company’s receipt
of the Conversion Notice (the “Receipt Date”), Current Class A Return and
Priority Class A Return shall cease to accrue on BRG’s Net Capital Contributions
to the Company; however, BRG shall retain all other rights of a Class A Member
until the Conversion Date.

 

(b)          Within one (1) day of the date of the Receipt Date of the
Conversion Notice, the Company shall simultaneously issue to BRG a number of
Class B Units as determined in accordance with Section 10.4(c) below (the
“Conversion Units”), cancel all of BRG’s Class A Units, and return to BRG any
remaining funds in the Class A Preferred Reserve. The date of such issuance,
cancellation and return of funds shall be referred to in this Agreement as the
“Conversion Date.” From and after the Conversion Date, BRG shall cease to be a
Class A Member and, if not previously admitted as a Class B Member, shall be
admitted as a Class B Member with no further action required by the Company, the
Manager or the Members. The Manager shall amend Schedule I as of the Conversion
Date to reflect the conversion, including but not limited to an updated
enumeration of all Class B Units and Membership Interests as of the Conversion
Date.

 

(c)          The number of Conversion Units to be issued to BRG on the
Conversion Date shall equal the number of Class B Units that would cause the
Class B Membership Interest acquired by BRG pursuant to this Section 10.4 to
hold a proportional seventy one and one-half percent (71.5%) Class B Membership
Interest and a Capital Account in an amount equal to the same proportion. The
foregoing conversion ratio assumes the Members have fully funded their
respective initial Capital Contributions, that the Class A Capital Commitment
and Class B Capital Commitment have been fully funded, that the Project was
developed and funded as provided in the Project Budget, that Additional Capital
Contributions have been made by the Class B Members as projected, and that all
Current Class A Returns and Priority Class A Returns have been paid.  In the
event that the Class B Members’ Capital Contributions were substantially more
than projected, the Members will confer and in good faith determine a
commensurate conversion ratio.

 

28 

 

 

10.5         Class A Mandatory Redemption.

 

(a)          Notwithstanding the restrictions on Transfer contained in this
Article 10, but subject to the Basic Documents, the Company shall redeem all,
but not less than all, of the Class A Units on the Class A Mandatory Redemption
Date for payment of the Class A Unit Redemption Amount in immediately available
funds to the Class A Members, unless prohibited by law, and in such event, on
the earliest practicable date such redemption would not be prohibited by law;
provided, however, this Section 10.5 shall not be applicable to the extent the
Class A Member has exercised its Conversion Right under Section 10.4 prior to
the Class A Mandatory Redemption Date.

 

(b)          Subjection to Section 10.5(a), on the Class A Mandatory Redemption
Date (or earliest practicable date), upon receipt of the Class A Unit Redemption
Amount, the Class A Member shall transfer its Class A Units to the Company free
and clear of any and all liens, encumbrances or other restrictions and execute
and acknowledge a written instrument of assignment, together with such other
instruments as the Manager, in its reasonable discretion, may deem necessary or
desirable to effect the Transfer to the Company of the Class A Units, all in
form and substance reasonably satisfactory to the Manager.

 

(c)          Without limiting the generality of any other provision of this
Agreement, following the redemption of the Class A Units, the Class A Members
shall have no rights in the Company.

 

(d)          To the extent the Company does not redeem the Class A Units on the
Class A Mandatory Redemption Date, the Class A Units shall continue to accrue
the Current Class A Return except that the Current Class A Return shall be
twenty percent (20%) per annum on and after the Class A Mandatory Redemption
Date until and through the date the Class A Unit Redemption Amount is paid in
full.

 

ARTICLE 11

CESSATION OF A MEMBER

 

A Member shall cease to be a Member of the Company upon the assignment of all of
the Member’s Membership Interest in the Company.

 

29 

 

 

ARTICLE 12

DISSOLUTION AND TERMINATION OF THE COMPANY

 

12.1         Dissolution and Termination. The Company shall be dissolved, and
its affairs shall be wound up upon the first to occur of the following: (i) the
decision of the Manager, with the written concurrence of the Members owning more
than fifty percent (50%) of the Membership Interests, that it would be in the
best interest of the Company to dissolve; (ii) the termination of the legal
existence of the last remaining Member or the occurrence of any other event that
terminates the continued membership of the last remaining Member in the Company
unless the Company is continued without dissolution in a manner permitted by
this Agreement or the Act; (iii) the entry of a decree of judicial dissolution
under the Act; or (iv) the filing by the Secretary of State of a Certificate of
Dissolution. Upon the occurrence of any event that causes the last remaining
Member to cease to be a Member (other than upon continuation of the Company
without dissolution upon (i) an assignment by the last remaining Member of all
of its Membership Interest and the admission of the transferee pursuant to
Article 10, or (ii) the resignation of the last remaining Member and the
admission of an additional member of the Company pursuant to Article 10), to the
fullest extent permitted by law, the personal representative of such Member is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of such Member in the
Company, agree in writing (i) to continue the Company and (ii) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute Member, effective as of the occurrence of the event that
terminated the continued membership of such Member in the Company.

 

(a)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a Member and
upon the occurrence of such an event, the Company shall continue without
dissolution.

 

(b)          In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
12.2.

 

(c)          The Company shall terminate when (i) all of the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act.

 

12.2         Distribution Upon Dissolution. Upon the dissolution of the Company,
the Manager shall take full account of the Company assets and liabilities, the
assets shall be liquidated as promptly as is consistent with obtaining fair
value thereof, and the proceeds therefrom, to the extent sufficient therefor,
after payment of or due provision for all debts, liabilities and obligations of
the Company as required by the Act and applicable law, shall be applied and
distributed in accordance with Section 6.8 hereof. In the event it becomes
necessary or desirable, in the sole discretion of the Manager, to make a
distribution of the Company property in kind, then such property shall be
transferred and conveyed to the Members, or their assigns, so as to vest in each
of them as a tenant-in-common, a percentage interest in the whole of said
property equal to the percentage interest he or she would have received had the
aforesaid property not been distributed in kind.

 

30 

 

 

12.3         Time. A reasonable time, as determined by the Manager, from the
date of an event of dissolution, shall be allowed for the orderly liquidation of
the assets of the Company and the discharge of Company liabilities.

 

12.4         Liquidating Trustee. In the event of a dissolution of the Company,
liquidation of the assets of the Company and discharge of its liabilities may,
in the sole discretion of the Manager, be carried out by a liquidation trustee
or receiver, who shall be selected by the Manager and shall be a bank or trust
company or other person or firm having experience in managing, liquidating or
otherwise handling property of the type then owned by the Company. This trustee
(the “Liquidating Trustee”) shall not be personally liable for the debts of the
Company but otherwise shall have such obligations and authorities as are given
the Manager pursuant to this Agreement.

 

12.5         Statement of Termination. The Members shall be furnished by the
Manager with a statement prepared, at Company expense, by the Accountant that
shall set forth the assets and liabilities of the Company as of the date of
complete liquidation and distribution as herein provided. Such statement shall
also schedule the receipts and disbursements made with respect to the
termination hereunder.

 

ARTICLE 13

ACCOUNTING AND REPORTS

 

13.1         Books and Records.

 

(a)          The Manager shall maintain full and accurate books of the Company,
showing all receipts and expenditures, assets and liabilities, profits and
losses, and all other records necessary for recording the Company’s business and
affairs, including those sufficient to record the allocations and distributions
provided for in Article 6 and Section 12.2 hereof. Such books and records shall
be open for the inspection and examination by any Member, in person or by its
duly authorized representative, at reasonable times at the offices of the
Company upon prior written notice.

 

(b)          The Company books and records shall be kept in accordance with
Generally Accepted Accounting Principles and any change in method shall be made
by the Manager in its sole discretion.

 

13.2         Fiscal Year. The annual accounting period of the Company shall be
the calendar year. The cutoff date of the accounting period shall be the last
day of the calendar month.

 

13.3         Reports. The Company shall create an internally prepared annual
statement showing the revenue and expenses of the Company, the balance sheet
thereof and a statement of change in cash flow at the end of each Fiscal Year
(the “Annual Financial Statements”). The Annual Financial Statements shall be
mailed to each Member within fifteen (15) days following the end of the Fiscal
Year for which such statements were prepared. Each Member’s Schedule K-1 will be
mailed to the Member no later than thirty (30) days after the end of each Fiscal
Year of the Company. The Company shall transmit all reports received under
Section 11.03 of the Company Subsidiary LLC Agreement to the Class A Members
immediately upon the Company’s receipt of such reports.

 

31 

 

 

13.4         Bank Accounts. All funds of the Company shall be deposited in its
name in such checking and savings accounts or time certificates as shall be
designated by the Manager. Withdrawals therefrom shall be made upon such
signature(s) as the Manager may designate.

 

13.5         Tax Returns. In addition to the Annual Financial Statements, the
Manager shall, at Company expense, cause all tax returns for the Company to be
timely prepared and filed with the appropriate authorities.

 

13.6         Tax Matters. SOIF II is hereby charged with the responsibility for
all tax-related matters affecting the Company and is hereby designated as the
“Tax Matters Representative”. It shall, within ten (10) days of receipt thereof,
forward to each Member a photocopy of any relevant correspondence relating to
the Company received from any Federal and/or State taxing authority (the “Taxing
Authority”). It shall, within five (5) days thereof, advise each Member in
writing of the substance of any material conversation held with any
representative of a Taxing Authority. Any reasonable costs incurred by the Tax
Matters Representative for retaining accountants and/or attorneys on behalf of
the Company in connection with any Taxing Authority audit of the Company shall
be expenses of the Company. The Tax Matters Representative shall, if applicable,
comply with all requirements concerning the registration of tax shelters
pursuant to Section 6111 of the IRC and the Treasury Regulations thereunder, and
Form 8264 (or any successor thereto), including, but not limited to, registering
the Company with the Taxing Authority and furnishing to each Member any
identification numbers assigned by any Taxing Authority to the Company.

 

ARTICLE 14

SPECIAL LIMITED POWER OF ATTORNEY

 

14.1         Grant of Power.

 

(a)          Each Member does hereby irrevocably constitute and appoint the
Manager as its true and lawful attorney, in its name, place and stead, to make,
execute, sign, acknowledge, swear to (where appropriate), and file or record:

 

(i)          any articles, certificates, documents or instruments (including
this Agreement) that may be required to be filed by the Company under applicable
laws of any jurisdiction(s) to the extent that the Manager deems such filing(s)
to be necessary or required;

 

(ii)         any and all amendments or modifications of the instruments
described in Section 14.1(a)(i) above; provided, that such amendments or
modifications are necessary to effect the terms and intent of this Agreement,
including, for example, but not limited to, the substitution of a Member, and to
evidence or effect the consent, approval or acceptance of the Member to any
action approved by the Member where this Agreement provides that such consent,
approval or acceptance by the Member binds the Member with regard thereto;

 

32 

 

 

(iii)        all certificates and other instruments that may be required to
effect the dissolution and termination of the Company pursuant to the terms of
this Agreement; and

 

(iv)        any and all consents or other instruments deemed necessary or
desirable by the Manager for the admission of the Member and Substitute Members,
pursuant to the terms of this Agreement;

 

(b)          It is expressly understood and intended by the Members that the
grant of the foregoing powers of attorney are coupled with an interest and are
irrevocable.

 

(c)          The foregoing powers of attorney are durable powers of attorney and
shall not be affected by the disability, incompetency, and/or incapacity of the
principal. Furthermore, the foregoing powers of attorney shall survive the death
of any Member who shall die during the term of the Company.

 

(d)          The foregoing powers of attorney may be exercised by the Manager
acting for any Member individually.

 

14.2         Limitation on Powers. To the fullest extent permitted by law, the
foregoing power of attorney shall in no way cause a Member to be liable in any
manner for the acts or omissions of the Manager.

 

14.3         Substitute Members. Each Substitute Member, upon admission to the
Company, shall be deemed to have appointed, ratified and reaffirmed the
appointment of the Manager as its true and lawful attorney for the purposes and
on the same terms as set forth in Article 14 hereof.

 

ARTICLE 15

AMENDMENTS

 

(a)          Except as otherwise provided herein, this Agreement may only be
amended by the unanimous written consent of all Members.

 

(b)          This Agreement shall be amended by the Manager without the consent
of the Members whenever:

 

(i)          to reflect the transfer of Units, the admission of a Member, the
change in any Unit, the change in the Membership Interests, or any other
alteration in the matters set forth on Schedule I; and

 

(ii)         it is necessary or appropriate, in the opinion of counsel for the
Company, to satisfy the requirements of the IRC, Treasury Regulations thereunder
or administrative guidelines or interpretations relating thereto, to maintain
the status of partnership taxation or to satisfy the requirements of federal
and/or state securities laws.

 

(c)          Notwithstanding anything herein to the contrary, no amendment shall
be made to this Agreement that, in the opinion of counsel for the Company:

 

33 

 

 

(i)          is in violation of the provisions of applicable law; or

 

(ii)         would result in the Company being treated as other than a
partnership for federal income tax purposes.

 

ARTICLE 16

INVESTMENT REPRESENTATION

 

Each of the Members, by executing this Agreement, represents and warrants to the
Company and the Manager as follows:

 

(a)          Each Member or individual executing this Agreement on behalf of an
Entity that is a Member hereby represents and warrants that such Member has
acquired such Member’s Membership Interest for investment solely for such
Member’s own account with the intention of holding such Membership Interest for
investment, without any intention of participating directly or indirectly in any
distribution of any portion of such Membership Interest, including an economic
interest, and without the financial participation of any other Person in
acquiring such Membership Interest.

 

(b)          Each Member hereby acknowledges that such Member is aware that such
Member’s Membership Interest has not been registered (i) under the Securities
Act of 1933, as amended (the “Securities Act”), (ii) under applicable Delaware
securities laws or (iii) under any other state securities laws. Each Member
further understands and acknowledges that his representations and warranties
contained in this Article 16 are being relied upon by the Company as the basis
for the exemption of the Members’ Membership Interests from the registration
requirements of the Securities Act and from the registration requirements of
applicable state securities laws. Each Member further acknowledges that the
Company will not and has no obligation to recognize any sale, transfer, or
assignment of all or any part of such Member’s Membership Interest, including an
economic interest in the Company to any Person unless and until the provisions
of this Agreement hereof have been fully satisfied.

 

(c)          Each Member hereby acknowledges that prior to its execution of this
Agreement, such Member received a copy of this Agreement and that such Member
has examined this Agreement or caused this Agreement to be examined by such
Member’s representative or attorney. Each Member hereby further acknowledges
that such Member or such Member’s representative or attorney is familiar with
this Agreement and with the Company’s business plans. Each Member acknowledges
that such Member or such Member’s representative or attorney has made such
inquiries and requested, received, and reviewed any additional documents
necessary for such Member to make an informed investment decision and that such
Member does not desire any further information or data relating to the Company.
Each Member hereby acknowledges that such Member understands that the purchase
of such Member’s Membership Interest is a speculative investment involving a
high degree of risk and hereby represents that such Member has a net worth
sufficient to bear the economic risk of such Member’s investment in the Company
and to justify such Member’s investing in a highly speculative venture of this
type.

 

34 

 

 

ARTICLE 17

MISCELLANEOUS

 

17.1         Meetings. Meetings of the Company may be called by the Manager and
shall be called by the Manager upon the written request of the Members holding
at least twenty-five (25%) percent of the Membership Interests.

 

17.2         Members’ Action by Consent in Lieu of Meeting. Any action required
by law to be taken at any annual or special meeting of Members, or any action
which may be taken at a meeting of the Members, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken is signed by the Members having not less than the Membership
Interests that would be necessary to authorize such action at a meeting at which
all Members entitled to vote thereon were present and voted. Such consents shall
have the same force and effect as the unanimous consent of the Members at a
meeting duly held. Such consents shall be filed with the minutes of the meetings
of the Members.

 

17.3         Other Ventures. Notwithstanding any duty otherwise existing at law
or in equity, except as otherwise provided in this Agreement to the contrary,
any of the Members, the Manager, BRG’s direct and indirect parents, SOIF II’s
members, SOIF III’s members, BGF’s members, BGF II’s members or any of their
Affiliates may engage in or possess an interest in other profit-seeking or
business ventures of every nature and description, independently or with others,
including those that may compete with the Company without any obligation to
share any profits therefrom with the Company or the Members. The doctrine of
corporate opportunity or any analogous doctrine, shall not apply to any Member,
Manager, member of a Member or Manager, direct or indirect parent of BRG, member
of SOIF II, SOIF III, BGF or BGF II, or any of their Affiliates. No Member,
Manager, member of a Member or Manager, direct or indirect parent of BRG, member
of SOIF II, SOIF III, BGF or BGF II, or any of their Affiliates who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company shall have any duty to communicate or
offer such opportunity to the Company, and such Member, Manager, member of a
Member or Manager, direct or indirect parent of BRG, member of SOIF II, SOIF
III, BGF or BGF II, or Affiliate shall not be liable to the Company or to the
other Members for breach of any fiduciary or other duty by reason of the fact
that such Member, Manager, member of a Member or Manager, direct or indirect
parent of BRG, member of SOIF II, SOIF III, BGF or BGF II, or Affiliate pursues
or acquires for, or directs such opportunity to, another Person or does not
communicate such opportunity or information to the Company. Neither the Company
nor any Member shall have any rights or obligations by virtue of this Agreement
or the relationship created hereby in or to such independent ventures or the
income or profits or losses derived therefrom, and the pursuit of such ventures,
even if competitive with the activities of the Company, shall not be deemed
wrongful or improper.

 

Nothing in this Agreement shall be deemed to preclude any Member, Manager,
member of a Member or Manager, direct or indirect parent of BRG, member of SOIF
II, SOIF III, BGF or BGF II, or any Affiliate of any Member, Manager, member of
a Member or Manager, direct or indirect parent of BRG, or member of SOIF II,
SOIF III, BGF or BGF II, from conducting its business in any manner it may
elect, including, without limitation, entering into any transaction with any
Person affiliated in any way with such Person, provided that no such conduct of
its business shall result in a breach by such Member or Manager of its
obligations under this Agreement.

 

35 

 

 

17.4         Exculpation and Indemnification.

 

(a)          To the fullest extent permitted by applicable law, neither the
Members, the Manager, SOIF II, BRG, direct or indirect parent of BRG, the
members of SOIF II, nor any officer, manager, director, employee, agent or
Affiliate of the foregoing (collectively, the “Covered Persons”) shall be liable
to the Company or any other Person who is bound by this Agreement for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person’s
gross negligence or willful misconduct.

 

(b)          To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Covered Person by reason of any act or omission performed
or omitted by such Covered Person in good faith on behalf of the Company and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 17.4 by the Company shall be provided out
of and to the extent of Company assets only, and the Members and the Manager
shall not have personal liability on account thereof; and provided, further,
that so long as any Obligations are outstanding, no indemnity payment from funds
of the Company (as distinct from funds from other sources, such as insurance) of
any indemnity under this Section 17.4 shall be payable from amounts allocable to
any other Person pursuant to the Basic Documents.

 

(c)          To the fullest extent permitted by applicable law, expenses
(including reasonable legal fees) incurred by a Covered Person defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in this Section
17.4.

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Members might
properly be paid.

 

36 

 

 

(e)          To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or any other Member, any Covered Person acting under this Agreement or
otherwise shall not be liable to the Company or any Member for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict or eliminate the duties and liabilities of a
Covered Person to the Company or its members otherwise existing at law or in
equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Covered Person.

 

(f)          Any liability of the Company shall be satisfied out of the income
or assets of the Company (including the proceeds of any insurance that the
Company may recover) and no Member shall have any liability with respect
thereto.

 

(g)          Notwithstanding the foregoing provisions, any indemnification set
forth herein shall be fully subordinate to the Loan, and to the fullest extent
permitted by law, shall not constitute a claim against the Company in the event
that the Company’s Cash Flow From Operations (including any additional capital
contributions by the Members, if any) are insufficient to pay all of its monthly
obligations to creditors.

 

(h)          The foregoing provisions of this Section 17.4 shall survive any
termination of this Agreement.

 

17.5         Notices. All notices under this Agreement shall be in writing, duly
signed by the party giving such notice, and transmitted by registered or
certified mail (and such notice shall be deemed delivered three (3) business
days after deposit in the mail) or by a national overnight delivery service,
such as Federal Express (and such notice will be deemed delivered the next
business day after it is deposited with such delivery service) addressed as
follows:

 

(a)If given to the Company:

 

BR Lake Boone JV Member, LLC

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, NY 10019

 

(b)If given to the Manager:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, NY 10019

 

(c)          If given to any Member, at the address set forth on Schedule I to
this Agreement, or at such other address as any Member may hereafter designate
by notice to the Company and all other Members.

 

Any party to this Agreement may change the address to which notices are to be
sent in accordance with this Section 17.5 by notifying the other parties hereto
in writing of such new address.

 

37 

 

 

17.6         Captions. Article and Section titles or captions contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

17.7         Identification. Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural,
and vice versa; and the masculine gender shall include the feminine and neuter
genders, and vice versa. The words “include” and “including” shall be deemed to
be followed by the phrase “without limitation.” The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section, paragraph or subdivision.

 

17.8         Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts shall be deemed an original and for
all purposes constitute one agreement binding on the parties hereto,
notwithstanding that all parties are not signatory to the same counterpart.

 

17.9         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws.

 

17.10         Members’ Competence. Anything in this Agreement to the contrary
notwithstanding, no Member, or any Assignee of the Membership Interest thereof,
shall be a person or organization prohibited by law from becoming such. Any
assignment of an interest in the Company to any Person not meeting such standard
shall be, to the fullest extent permitted by law, void and ineffectual and shall
not bind the Company.

 

17.11         Binding Agreement. Except as otherwise provided herein to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their personal representatives, successors and assigns, and
shall be enforceable in accordance with its terms.

 

17.12         Severability. If any provision of this Agreement shall be declared
invalid or unenforceable, the remainder of this Agreement will continue in full
force and effect so far as the intent of the parties can be carried out, and the
parties further understand and agree that any non-waiveable provision of the Act
shall supersede any provision of the Agreement.

 

17.13         Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof.

 

17.14         Benefits of Agreement; No Third-Party Rights. None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditor of the Company or by any creditor of the Members. Nothing in this
Agreement shall be deemed to create any right in any Person (other than Covered
Persons) not a party hereto, and this Agreement shall not be construed in any
respect to be a contract in whole or in part for the benefit of any third Person
(other than Covered Persons).

 

17.15         Member’s Rights.         In addition to all other rights and
remedies that a Member may have at law and in equity, including, but not limited
to, under the Act, a Member may bring any action against the Manager, another
Member and/or the Company to enforce the terms and provisions of this Agreement,
to obtain a judgment for damages for a breach of this Agreement, and/or to cause
the Manager and/or a Member to perform its obligations under this Agreement.

 

38 

 

 

17.16         Jurisdiction and Venue. Regardless of what venue would otherwise
be permissive or required, the Members and Managers stipulate that all actions
arising under or affecting this Agreement shall be brought in the appropriate
city and/or county courts in the City of New York, State of New York (the “State
Courts”) or the United States District Court for the Southern District of New
York in the State of New York (the “Federal Court”), the Members and Managers
agreeing that such forums are mutually convenient and bear a reasonable
relationship to this Agreement.

 

17.17         Consent to Jurisdiction and Service of Process. The parties
irrevocably submit to the jurisdiction of the State Courts and the Federal Court
for the purpose of any suit, action, or other proceeding arising under or
affecting this Agreement. In addition to all other proper forms of service of
process, the Members and Managers hereby agree that service of process may be
accomplished by providing such service in accordance with the notice provisions
of Section 17.5.

 

17.18         Attorneys’ Fees. In any action or suit arising out of this
Agreement, the prevailing party, as determined by the trier of fact, shall be
entitled to recover from the other party its reasonable attorneys’ fees and
costs incurred in such action or suit. Reasonable attorneys’ fees shall be based
upon such fees actually incurred at the customary hourly rates of attorneys in
the New York, New York area for the expertise required and shall not be based
upon any statutory presumptions or rates.

 

17.19         Waiver of Right to Jury Trial. The Manager and Members do each
hereby waive to the fullest extent of the law their right to a jury trial in
regard to any matter, issue, dispute or other claim which arises out of this
Agreement or the transactions contemplated by this Agreement. The Manager and
each Member represent to one another that each has sought the advice of legal
counsel in waiving its right to a jury trial and makes such waiver willingly and
freely.

 

[SIGNATURES APPEAR ON THE IMMEDIATELY FOLLOWING PAGES]

 

39 

 

 

COMPANY AND MANAGER SIGNATURES

 

The Company and the Manager, agreeing to be bound by the foregoing, execute this
Agreement effective as of the 15th day of July, 2015.

 

  COMPANY:       BR LAKE BOONE JV MEMBER, LLC         By: Bluerock Special
Opportunity + Income Fund II, LLC, a Delaware limited liability company, its
Manager

 

    By: BR SOIF II Manager, LLC, a Delaware limited liability company, its
Manager               By: /s/ Jordan Ruddy           Jordan Ruddy, Authorized
Signatory



 

40 

 

 

  MANAGER:       BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC, a Delaware
limited liability company         By: BR SOIF II Manager, LLC, a Delaware
limited liability company, its Manager           By: /s/ Jordan Ruddy      
  Jordan Ruddy, Authorized Signatory

 

41 

 

 

MEMBER SIGNATURE

 

The undersigned Member, agreeing to be bound by the foregoing executes this
Agreement effective as of the 15th day of July, 2015.

 

  CLASS A MEMBER:       BRG LAKE BOONE NC, LLC, a Delaware limited liability
company         By: Bluerock Residential Holdings, L.P., a Delaware limited
partnership, its Sole Member

 

    By: Bluerock Residential Growth REIT, Inc., a Maryland corporation, its
General Partner               By: /s/ Michael Konig       Name:  Michael Konig  
    Its: COO

 

 

  CLASS B MEMBER:       BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC, a
Delaware limited liability company         By: BR SOIF II Manager, LLC, a
Delaware limited liability company, its Manager           By: /s/ Jordan Ruddy  
      Jordan Ruddy, Authorized Signatory

 

42 

 

 

SCHEDULE I

 

Class A Member: BRG Lake Boone NC, LLC

 

Class A Capital Commitment: $11,929,090

 

Class A Initial Capital Contribution: $9,918,364 (inclusive of $1,608,581 funded
into the Class A Preferred Reserve)*

 

Class B Member: Bluerock Special Opportunity + Income Fund II, LLC

 

Class B Capital Commitment: $2,982,272**

 

*Represents Class A Member’s share of one-half of the projected reserves
required to pay Current Class A Return.

 

**Includes Class B Member’s share of all projected reserves required to pay
Current Class A Return.

 

 

 

